DECISION
The application of the above-named defendant for a review of the sentence of two concurrent 5 years, imposed on October 24, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears sufficiently lenient in that defendant was convicted of two counts of first degree burglary, each punishable by not less than 1 nor more than 15 years, yet he received but two concurrent 5-year sentences with a record of two prior felony convictions, 2 Federal probations and 1 parole violation, and will be eligible for parole on October 1969, after having been received October 26, 1968.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.